Citation Nr: 1232061	
Decision Date: 09/18/12    Archive Date: 09/24/12

DOCKET NO. 09-25 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to an earlier effective date for service connection for schizophrenia than November 10, 1998.

2. Entitlement to an earlier effective date for the grant of a 100 percent schedular rating for schizophrenia than November 21, 2008.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Schechter, Counsel 


INTRODUCTION

The Veteran served on active military duty from April 1976 to April 1979.

The appeal comes before the Board of Veterans' Appeals (Board) from a March 1999 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana, in pertinent part denying reopening of the claim for service connection for schizophrenia. 

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in May 2003; a transcript of that hearing is of record. The Board in a January 2004 decision reopened and remanded the claim for service connection for schizophrenia for additional development. By a January 2006 decision the Board again remanded the schizophrenia service connection claim for additional development. 

In the course of appeal the RO having jurisdiction over the case was changed to that in Waco, Texas, based on the Veteran's change of residence. By a June 2008 rating action the RO in Waco, Texas, granted service connection for schizophrenia and assigned an initial rating of 30 percent effective from November 10, 1998. By a February 2009 decision that RO granted a 100 percent schedular evaluation for schizophrenia effective from November 21, 2008.

The Board notes that in January 2006, in the course of appeal of the claim for service connection for schizophrenia, the Board advanced that claim on the docket. 




FINDINGS OF FACT

1. The Veteran's claim for service connection for schizophrenia was denied by the Board in a January 1998 decision, and that Board decision was not appealed to the United States Court of Appeals for Veterans Claims.

2. No service records relevant to the claim for service connection for schizophrenia were added to the record subsequent to the Board's January 1998 decision denying service connection for schizophrenia. 

3. Subsequent to the January 1998 Board decision denying service connection for schizophrenia, the Veteran next submitted a request to reopen the claim on November 10, 1998. 

4. For the entire initial rating period beginning from the November 10, 1998, date of service connection, the Veteran's schizophrenia has rendered him totally impaired in social and occupational functions due to gross impairment in thought processes and communication, including as a result of persistent delusions and hallucinations.


CONCLUSIONS OF LAW

1. The criteria for an effective date earlier than November 10, 1998, for the grant of service connection for schizophrenia have not been met. 38 U.S.C.A. § 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).

2. For the entire initial rating interval beginning from the November 10, 1998, date of service connection, a 100 percent schedular rating is warranted for the Veteran's schizophrenia. 38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 CF.R. §§ 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9204 (2011).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011). To the extent there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with the issues on appeal, based on there being no disagreement of facts being potentially supportive of a more beneficial outcome than the November 10, 1998, date of grant of 100 percent schedular rating for schizophrenia, or than the already established November 10, 1998, effective date of service connection for schizophrenia. 

As discussed below, there is no basis in law for an earlier effective date for service connection in the absence of a claim for CUE in a prior adjudication, which is not present in this case. 38 C.F.R. § 3.400; see Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (a claim lacking legal merit based on uncontested facts is to be denied as lacking legal merit, not giving rise to dispute as to facts in the case). The November 10, 1998, date of receipt of request to reopen the claim is not in dispute. In the absence of relevant factual dispute, there can be no reasonable possibility that additional development will further the appealed claim for service connection for schizophrenia.

The Board has herein granted the maximum schedular rating for the Veteran's schizophrenia for the initial rating interval beginning from the November 10, 1998, date of service connection, and hence to the extent the Veteran's claim for an earlier effective date for a 100 percent schedular rating for schizophrenia constitutes a claim for higher initial rating for that disability, the Board has granted the maximum benefit sought. There is thus no reasonable possibility that additional evidentiary development will further the claim to that extent. To the extent the Veteran sought a 100 percent disability rating prior to the effective date for service connection for schizophrenia, such determination is encompassed within the Board's denial of an earlier effective date for service connection for schizophrenia. 


II. Claim for Earlier Effective Date for Service Connection for Schizophrenia

The assignment of effective dates of awards is generally governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400. Unless specifically provided otherwise, the effective date of an award based on an original claim for service connection, a claim re-opened after final disallowance, or a claim for increase "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor." 38 U.S.C.A. § 5110(a). The implementing regulation clarifies this to mean that the effective date of an evaluation and an award of compensation based on an original claim, a claim re-opened after final disallowance, or a claim for increase "will be the date of receipt of the claim or the date entitlement arose, whichever is the later." 38 C.F.R. § 3.400. 

A specific claim in the form prescribed by the Secretary is necessary for disability benefits to be paid to any individual under the laws administered by VA. 38 U.S.C.A. § 5101(a) (West 2002); 38 C.F.R. § 3.151 (2011). A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit. 38 C.F.R. § 3.1(p) (2011). 

In this case, the Veteran's claim for service connection for schizophrenia was previously denied by the Board in a January 1998 decision. The Veteran did not appeal that Board denial to the United States Court of Appeals for Veterans Claims (Court), and hence that Board decision is final. 38 C.F.R. § 20.1100 (2011). The Veteran does not contend and the evidence does not otherwise show that the Veteran submitted a request to reopen the claim subsequent to the Board's January 1998 decision and prior to the November 10, 1998, date of receipt of his request to reopen the claim. Because the Veteran has already been granted service connection for schizophrenia effective from November 10, 1998, there can be no earlier effective date for service connection for schizophrenia in the absence of a collateral attack on the finality of the Board's January 1998 denial of the claim. This is because prior RO denials of the claim were subsumed in the Board's January 1998 denial. 

Not only is an appealed RO decision subject to subsuming, but an unappealed RO decision, which is later reviewed de novo by the Board, is also subsumed by the Board decision, and that RO decision is not subject to clear and unmistakable error (CUE) by the RO. Donovan v. Gober, 10 Vet. App. 404, 407 -09 (1997), aff'd sub nom. Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998). The Board finds that the substance of prior RO decisions addressing the Veteran's schizophrenia, variously characterized, were the same as that decision by the Board in January 1998, and hence subsuming was effected upon such prior decisions. See e.g. Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000). The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to an RO decision denying service connection for schizophrenia prior to the Board's January 1998 decision. Duran v. Brown, 7 Vet. App. 216, 224 (1994); accord, Johnston v. West, 11 Vet. App. 240, 241 (1998). 

The finality of a decision, including a Board decision, may be collaterally attacked by a claim of clear and unmistakable error (CUE) in that decision. A decision is subject to revision on the grounds of CUE in a prior decision denying service connection. 38 U.S.C.A. §§ 5109A (decision by the Secretary) & 7111 (decision by the Board). These are the only statutory exceptions to the finality of VA decisions. Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002). However, when attempting to raise a claim of CUE, a claimant must describe the alleged error with some degree of specificity, and provide persuasive reasons as to why the result would have been manifestly different but for the alleged error. Fugo v. Brown, 6 Vet. App. 40, 43 (1993). The Board does not find that the Veteran has raised any claim of CUE with the Board's January 1998 decision, and hence an earlier effective date may not be for consideration on that basis. 38 U.S.C.A. § 7111; Fugo. 

The Veteran has also not submitted and the record has not otherwise been enhanced by the receipt of previously unassociated service records relevant to the claim, such as would entitle the Veteran to service connection for his claimed schizophrenia at an earlier date of receipt of claim. 38 C.F.R. § 3.156(c) (2011).

Accordingly, in the absence of any factual disagreement as the date of receipt of the most recent request to reopen, as received November 10, 1998, and in the absence of a collateral attack on the finality of the Board's prior denial of claim in January 1998, the claim for an earlier effective date for service connection for schizophrenia than November 10, 1998, must be denied as a matter of law. 38 U.S.C.A. § 7111; 38 C.F.R. §§ 3.156(c), 3.400; see Sabonis v. Brown, 6 Vet. App. 426 (1994).


III. Claim for an Earlier Effective Date for the Grant of 100 Percent
Rating for Service-Connected Schizophrenia

The Veteran's claim for an earlier effective date for the grant of a 100 percent rating for service-connected schizophrenia is in essence a claim for a higher initial disability rating for schizophrenia than the 30 percent assigned for the initial rating interval from the November 10, 1998, date of service connection up to the November 21, 2008, effective date of the prior grant of a 100 percent schedular rating for schizophrenia. 

Disability ratings are based upon schedular requirements that reflect the average impairment of earning capacity occasioned by the state of a disorder. 38 U.S.C.A. § 1155 . Separate rating codes identify the various disabilities. 38 C.F.R. Part 4. In all cases, the Board attempts to determine the extent to which the Veteran's disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10. 

In determining the level of impairment, the disability must be considered in the context of the entire recorded history. 38 C.F.R. § 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). 

Where there is a question as to which of two separate evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that particular rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2011). When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Staged ratings are to be considered for assigning initial ratings downstream of grants for service connection, beginning from the effective date of service connection, as in this case with the claim for lower jaw disability, with associated disabilities, as part and parcel of that lower jaw disability, including impairment of the seventh and ninth cranial nerves, loss of sense of taste, and loss of sense of smell. Fenderson v. West, 12 Vet. App 119 (1999). 

While medical evidence is often required to establish a medical diagnosis where involving a question requiring medical expertise, lay statements may serve to support claims by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence). See also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009) ("in some cases, lay evidence will be competent and credible evidence of etiology"). 

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others. Evans v. West, 12 Vet. App. 22, 30 (1998). The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another. Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible. See Layno v. Brown, 6 Vet. App. 465, 469 (1994), distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted"). 

The Federal Circuit Court has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical profession." Jandreau v. Nicholson, supra; see also Buchanan v. Nicholson, supra ("T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). 

It is the Board's responsibility to evaluate the entire record on appeal. See 38 U.S.C.A. § 7104(a) (West 2002). When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail. The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim." Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert. 

The Veteran's schizophrenia is rated under the General Rating Formula for Mental Disorders, which provides percentage ratings as follows: 

A mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication. . . . . . . . 0% 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication. . . . . . . . 10% 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). . . . . 30% 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. . . . . . 50% 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. . . . . . . 70% 

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. . . . . 100% 

38 C.F.R. § 4.130, Diagnostic Code 9400 (2011). 

The Court in Mauerhan v. Principi, 16 Vet. App. 436 (2002) issued important guidance on the application of the current psychiatric rating criteria. The Court stated that the specified factors for each incremental rating are examples, rather than requirements for a particular rating. The Court also stated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme. Consistent with the foregoing, the Court also found it appropriate for rating personnel to consider factors outside the specific rating criteria in determining the level of occupational and social impairment. 

The Global Assessment of Functioning (GAF) scale, and a score assigned thereon, reflects the "psychological, social, and occupational functioning on a hypothetical continuum of mental health - illness." Richard v. Brown, 9 Vet. App. 266, 267, quoting the American Psychiatric Association Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM-IV) at 32. 

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships. Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up young children, is defiant at home, and is failing at school). See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995). 

Looking to the records present in this case, the Board observes that obtained Social Security Administration (SSA) records include a November 2000 psychiatric residual functional capacity assessment finding that the Veteran has marked to extreme impairment in social and occupational interactions, with an associated conclusion that these are impairments due to psychosis independent of the Veteran's substance abuse. These assessed impairments included marked to extreme impairment in capacity to accept instruction or work with others; marked impairment in sustained concentration; and extreme impairment in adaptation, including in capacity to perform predictably and reliably, capacity to be aware of and take precautions for normal hazards, capacity to remember procedures and instructions, and capacity to respond appropriately to work settings. The examiner further assessed that placement in a stressful situation such as a work setting would further exacerbate the Veteran's symptoms. 

An August 2001 SSA disability claim pre-hearing memorandum noted the Veteran's prior work history as a laborer and warehouse worker, but also noted ongoing disability characterized as schizoaffective disorder with extreme anger and depression, with five VA in-patient hospitalizations for chronic schizophrenia since 1996. 

It is notable that the Social Security adjudicator in an August 2001 fully favorable disability determination found the Veteran to be incapable of gainful work due to psychosis-related social and occupational functional incapacity, with that adjudicator explicitly discounting the findings of greater functional capacity by an April 2000 psychiatric evaluation for the state disability determination. The adjudicator instead relied on other psychiatric treatment and examination findings of more significant psychotic impairment independent of the Veteran's substance abuse history, as indeed appears to be significantly supported by the clinical record. However, decisions of the Social Security Administration regarding unemployability, while relevant, are not controlling with respect to VA determinations. See Damrel v. Brown, 6 Vet. App. 242, 246 (1994); Odiorne v. Principi, 3 Vet. App. 456, 461 (1992); Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992). Adjudication of VA and Social Security claims is based on different laws and regulations.

The Veteran was afforded a VA psychiatric examination for compensation purposes in August 2004, when the examiner noted the Veteran's history of hospitalizations in the 1980s and 1990s which the examiner principally attributed to polysubstance abuse. The examiner noted the results of tests administered that reflected high scores in self-alienation and persecutory ideas scales, but found that the Veteran did not meet the criteria for schizophrenia despite the presence of persistent paranoia "and other social adjustment elements." The examiner instead concluded that "these could also reflect an underlying paranoid personality disorder in an individual with premorbidly limited resources." In short, the examiner discounted the Veteran's psychiatric disability by finding past polysubstance abuse as the principal basis for past hospitalizations, and finding current symptoms more attributable to a paucity of mental resources. The Board does not find that the conclusions of this examiner are consistent with past medical findings and ongoing disease symptoms including persistent auditory hallucinations and delusions, which prior examiners did not find consistent merely with paranoid personality disorder in a non-psychotic, but rather consistent with psychosis of paranoid schizophrenia with resulting functional incapacities in social and occupational spheres. 

The Board having arrived at a conclusion that the Veteran has suffered from such impairment, independent of any impairment associated with the Veteran's past polysubstance abuse, the question remains as to the earliest date at which 100 percent disability is to be assigned. 

Treatment records over the years are reasonably consistent in appreciating some degree of the Veteran's impairment and inadaptability, at least to the extent the treating practitioners appreciated the nature of the Veteran's disability. This has been at times difficult due in part to the Veteran's efforts, as noted by the November 2008 examiner, to mask his psychotic symptoms in efforts to limit negative responses and rejection or ostracism he elicits from others. At the November 2008 examination the Veteran was noted to be circumspect and reluctant to admit to the nature or extent of his delusions and hallucinations. Also notably, VA treating practitioners frequently assigned a PTSD diagnosis based on asserted stressors that likely did not occur, such as war-related stressors that could not have occurred during the Veteran's peacetime service. Thus, reported flashbacks or intrusive thoughts or avoidant thinking or behaviors frequently based on paranoid or delusional content were mistaken for PTSD symptoms. That said, the Board finds ample evidence of chronic, ongoing severe symptoms of the Veteran's diagnosed paranoid schizophrenia to support a conclusion of continuity of such symptoms as have rendered the Veteran totally impaired in social and occupational functioning due to gross impairment in thought processes and communication, and related persistent delusions and hallucinations, thus warranting a 100 percent schedular rating for his schizophrenia. 38 C.F.R. § 4.130, Diagnostic Code 9203. Such was found by the most recent VA examiner in November 2008, and the Board finds ample evidence of persistence of such symptoms and impairment since the November 10, 1998, date of request to reopen his claim. 

The Board is quite cognizant of brief treatment evaluations over the initial rating period in which the clinician accepts the Veteran's self-report of good coping in order to discount the severity of disability. However, the Board notes that this is consistent with the Veteran's paranoid profile and his efforts to mask symptoms. The Board thus judges such brief assessments not to be probative based on their reliance on such unreliable self-reports of symptomatology or functioning. A medical opinion based on an inaccurate factual premise is not probative. Reonal v. Brown, 5 Vet. App. 458, 461 (1993). For example, a March 2000 substance abuse treatment evaluation notes the Veteran's self-report of abstinence and further self report that he could "redirect with ease" and thereby readily control his residual paranoia and referential thinking. At that treatment the focus was on the Veteran's complained-of daytime somnolence with use of olanzapine together with other prescribed medications. While that examiner assessed chronic paranoid schizophrenia versus schizoaffective disorder, the treatment report reflected insufficient interaction or analysis to support a reliable assessment of the nature and severity of psychiatric disability, with the examiner instead construing the Veteran to have generally good coping with his disease, again substantially based on the Veteran's own self-report. The practitioner thus in all likelihood failed to review past records reflecting the Veteran's guarding and dissembling his disease and its symptoms, and also failed to note past observed substantial impairment of coping associated with strongly presenting paranoia, delusions, and hallucinations. Such a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty. Bloom v. West, 12 Vet. App. 185, 187 (1999). 

While the record reflects some good level of participation in therapeutic milieu, such as PTSD group sessions, these do not reflect coping in real-world work or social interaction settings. Rather, the Veteran's noted essentially complete social isolation and non-participation in either social or occupational activities belies any implication of more adequate coping or interaction in such supportive group settings. 

A December 1995 documented from a former employer informs that the Veteran last worked there in October 1995, and that he left voluntarily taking a leave of absence due to illness. The document reflects that he did not return to work thereafter. There is no credible indication in the record of sustained gainful work since that time.

Some additional relevant outpatient treatment and hospitalization records are detailed below. 

Upon a VA hospitalization with an assessment of polysubstance abuse and schizoaffective disorder in January 1996, a recent ongoing history of regular crack cocaine use was noted, as well as a past history of heavy alcohol use daily for 15 to 20 years until he stopped consuming alcohol two years earlier. A vocational history was noted of auto body training and some community college, and a history of various work including as a day laborer, some work performing carpentry for a cousin, some work as a car detailer, and odd jobs as a plumber's assistant and a carpenter's assistant. No history of full-time, long-term work was then noted. Some past history of physical disability as well as mental disability was noted. 

A five-day VA psychiatric hospitalization in November 1998 noted that the Veteran had been employed as a full-time stock clerk between August 1996 and the day prior to admission. The hospitalization was apparently for ongoing polysubstance dependence, including crack cocaine, alcohol, and marijuana. The Veteran desired to return to work following his hospitalization. During the hospitalization he reported that he heard people talking about him all day almost every day since November 1995. He also reportedly tried to drink himself to death around 1993. 

Upon a VA psychiatric hospitalizations in March and April of 1999, the Veteran was noted to harbor paranoid delusions regarding coworkers and others, including being spied on and others plotting against him, with these delusions noted to have been present for some time. He was noted to work in a product showroom environment. The examiner observed that the Veteran had a history of at times becoming angry, yelling, and arguing, but without a history of physical violence. The examiner diagnosed chronic paranoid schizophrenia, polysubstance abuse, and probable secondary depression, and assigned a GAF of 50.

A May 1999 treatment note informs of the Veteran living with family members and doing his own laundry and some household chores, but otherwise self-isolating, not reading, and not socializing. He was noted to be able to attend to his personal needs and grooming. A December 1999 addiction therapist's note tellingly informs of the Veteran's easy frustration even in a supportive group environment, and the Veteran's usual response to frustration by running (in the literal sense). 

A May 1999 VA psychiatric evaluation for in-patient substance abuse program intake revealed some psychomotor retardation and assessed depression, but failed to detect psychotic pathology. The Board deems this psychiatric evaluation to be deficient for failure to adequately ascertain the Veteran's mental impairment. 

However, also in May 1999 a VA psychologist administered an MMPI-II, with the resulting profile judged to be valid, which "suggests a serious thinking disorder and paranoid mentation consistent with paranoid schizophrenic reaction." The examiner noted that this would be expected to be manifested by distress syndrome with nervousness, anxiety, and depression; delusions; likely behavioral apathy as well as regression and disorganization; autistic and bizarre associations; and behavior that was "pervasively hostile and suspicious." The examiner noted the Veteran's long history of treatment including hospitalizations with first in-patient psychiatric treatment in 1988, and a history of polysubstance abuse. The examiner diagnosed this substance dependence as well as schizoaffective disorder.

Upon an April 2000 psychiatric evaluation for state disability determination purposes, the examiner noted that the Veteran last worked 'a year or so ago' as a warehouse worker, and that he had ceased that work because others were antagonizing him, causing him to become angry and violent. The examiner noted that at that time the Veteran went to a 28-day treatment program. The Veteran was noted to have had two or three jobs in his lifetime, with his longest interval of work reportedly two or three years. The Veteran expressed becoming frustrated and disgusted with inability to find work. The examiner noted that while the Veteran had improved with treatment, "he has always gone back to substance abuse." This examiner dwelt on the Veteran's substance abuse and difficulties with obtaining or sustaining employment, without significantly focusing on questions of underlying psychosis and associated chronic impairment. The examiner noted that the Veteran lived in a VA-sponsored group home since December 1999 and had chore-related activities there. The examiner appeared biased toward finding greater functionality in this Veteran than is reflected in other assessments, as, for example, she concludes, "He can handle chores and activities in an independent, appropriate, and effective manner but he sometimes chooses not to do so." Incapacities related to psychosis appear substantially absent from the assessment, overlooking the Veteran's apparently limited coping and very limited interactions even in a highly supportive and structured milieu. 

Because the Board finds that the weight of examination and treatment records appropriately apprehending the nature of the Veteran's disability, its extent of impairment, and the Veteran's efforts to mask these, are consistent in supporting the presence of schizophrenia resulting in an effective total impairment in social and occupational functioning due to gross impairment in thought processes and communication and related persistent delusions and hallucinations, from the date of receipt of request to reopen his claim on November 10, 1998, the Board finds that the claim warrants a 100 percent schedular initial rating for his schizophrenia from that date. 38 C.F.R. § 4.130, Diagnostic Code 9203. Because this is the maximum initial schedular rating to be assigned, no further increase is for consideration. 


ORDER

An earlier effective date than November 10, 1998, is denied for service connection for schizophrenia. 

An initial 100 percent rating is granted for schizophrenia effective from the November 10, 1998, date of service connection for schizophrenia, subject to the laws and regulations governing monetary awards.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


